Mitchell and Tolman, JJ,
(concurring) — We concur in the result reached in' the majority opinion. Upon the question of whether the complaint states a cause of action, the latter portion of the opinion, commencing with the words: “From the briefs and argument of the respondents it appears that they are contending for an interpretation of the complaint which the pleading does not justify,” immediately following the quotation from the case of Iron Molders’ Union No. 125 of Milwaukee v. Allis-Chalmers Co., 166 Fed. *29245, comprehends the situation and tersely expresses our views.